Citation Nr: 1722513	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-27 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to May 11, 2006, and to a disability rating in excess of 70 percent thereafter. 

2.  Entitlement to an effective date prior to May 9, 2010, for the grant of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to an effective date prior to May 9, 2010, for the grant of entitlement to dependents' educational assistance (DEA) benefits.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 29, 2005.  The August 2010 rating decision denied a TDIU.  A September 2012 Decision Review Officer decision increased the Veteran's initial disability rating for PTSD to 50 percent, effective September 29, 2005, and granted a TDIU and DEA benefits, effective May 9, 2010.  An SOC was also issued in September 2012 and the Veteran perfected his appeal of these issues to the Board by way of an October 2012 VA Form 9. 

In a June 2015 decision, the Board granted an increased rating of 70 percent for the Veteran's service-connected PTSD, effective May 11, 2006.  The Veteran subsequently appealed the ratings assigned to his PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion).  The appeal has again returned to the Board so that it can implement the Joint Motion's directives. 

In June 2015, the Board additionally determined that, although the Veteran submitted a timely October 2013 notice of disagreement with the September 2012 rating decision that granted a TDIU and DEA benefits effective May 9, 2010 which challenged the effective date of the awards, the RO did not address this claim in a statement of the case (SOC).  See June 2015 Board Decision.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board remanded the earlier effective date issues for the issuance of an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon, 12 Vet. App. 238.  An SOC was issued in March 2016; the Veteran filed a substantive appeal; and the matters have been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the issue of entitlement to a disability rating in excess of 50 percent for PTSD, prior to May 11, 2006, an in excess of 70 percent thereafter, the last examination the Veteran had to evaluate his PTSD was in July 2010.  The Veteran continues to assert that his service connected PTSD warrants a higher rating.  Considering the lack of ongoing medical records and the more than five year time lapse since the last examination, the Board finds that the medical evidence is not sufficient upon which to decide this aspect of the claim. A remand is warranted for a new VA examination to ensure that record contains evidence showing the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the Veteran's claim for an earlier effective date for the grant of entitlement to a TDIU, there is a discrepancy between when the Veteran reported he last worked and the dates of work reported by his prior employers.  Thus it is unclear as to what his last date of employment was.  The Veteran reported he worked for Diversity Rehab LLC from January 2010 to May 2010; however, their representative indicated he worked from June 2008 to January 2009.  Similarly the Veteran reported working for USDA from February 2009 to August 2010 and having lost 6 months due to illness.  However, records received from USDA reflect that he worked from March 2009 to August 2009.  Lastly, regarding his employment with the Miami VAMC, the Veteran reported working from August 2001 to January 2003; however the Miami VAMC indicated that he worked from August 1999 to May 2002.  

In any event, here, the probative question is whether prior to May 9, 2010, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income.

In this case, it is unclear when the Veteran ended employment in a substantial gainful occupation.  According to the VA Form 21-8940 received in May 2010, the Veteran indicated he last worked full time in May 2010.  However, as discussed above, the VA Form 21-4192 completed by the identified employers reflect that the most recent ending date of employment was August 15, 2009, and that is the date the Veteran now argues is his last date of employment.  See VA Form 9 received in May 2016.  Additionally, the Veteran reported he lost 6 months due to illness at the job which is now shown to have ended in August 2009; however the employer indicated that lost time from work was not applicable.  VA treatment records show the Veteran was hospitalized from March 19, 2009 to March 25, 2009.  Thus, the evidence is also unclear as to whether or not his work prior to May 2010 was more than marginal. 

Based on the foregoing, the Board finds that this matter should be remanded to obtain additional employment and income information necessary to adequately address the claim.  The Veteran should be asked to submit further details about his employment history prior to May 2010, to include his employment with USDA/Farm Service Agency. 

The claim for entitlement to an effective date prior to May 9, 2010 for the grant of entitlement to DEA benefits is inextricably intertwined with the claim for an earlier effective date for TDIU and should be remanded pending its disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated from July 2014 to the present. 

2.  The AOJ should seek clarification from the Veteran regarding his employment and earning history for the period prior to May 2010; provide him with a new TDIU application, a VA Form 21-8940 to complete, if necessary. 

3.  The Veteran should also be asked to submit evidence documenting marginal employment, if any, prior to May 2010 (i.e employment that resulted in earned annual income not exceeding the poverty threshold for one person).  Provide him with an appropriate form for eliciting income information (e.g. Eligibility Verification Report, etc.) to complete. 

4.  Then, Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected PTSD.  The entire record should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The examiner is requested to provide a description of all subjective complaints and objective findings and to provide a description of the extent to which PTSD affects occupational and social functioning.

5.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the claims on appeal in light of all evidence added to the record since the prior SOCs.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



